Citation Nr: 1219557	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  06-22 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of surgery for removal of a pericoronal flap.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran served on active duty from October 1960 to August 1962. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In March 2008 and April 2011, the Board remanded the claim for additional development.   Review of Virtual VA reveals no documents herein pertinent.


FINDINGS OF FACT

The most probative medical opinion evidence on the medical nexus question weighs against the claim for service connection for residuals of surgery for removal of a pericoronal flap. 


CONCLUSION OF LAW

The criteria for service connection for residuals of surgery for removal of a pericoronal flap are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In January, March and August 2005 letters, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Accordingly, no further development is required with respect to the duty to notify. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, VA medical records, a VA examination report, and the testimony of the Veteran at a hearing before the undersigned.  The Board notes that the August 2008 VA examiner referenced a VA oral surgeon's examination dated that same month in her report.  A review of the claim file, both paper and virtual VA, however, shows that the VA oral surgeon's examination has not been associated with the claim file.  Regardless, the Board finds no prejudice as the VA examination report of record includes the specific findings of the oral surgeon's examination.  Therefore, the Board finds that the absence of the actual examination report from the oral surgeon is not prejudicial.  The Board further notes that private treatment records have not been associated with the claim file.  In a March 2008 letter the Appeals Management Center (AMC) requested that the Veteran provide a release of information for private medical treatment records.  In April 2008, the Veteran returned the requested form, however, the form did not provide a specific name or address of the physician.  In April 2011, the AMC once again sent the Veteran a letter requesting that he submit a release of information form specifically for Dr. J. who had provided a nexus opinion.  In reply to the letter, the Veteran submitted a statement in March 2012 and waived his right to submit additional evidence.  The VA has done its part in assisting the Veteran with the development of his claim.  The duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that there are no outstanding available relevant records relevant to the present claim which have not been associated with the claim file.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; see also Dingess, supra.

Legal Criteria and Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records show that the Veteran was treated for multiple palatal papillomatosis in service.  He underwent a removal of the pericoronal flap in June 1961.  Records show the area healed well without complications.  

The Veteran was afforded a VA examination in May 1994.  At the time, he reported having problems pronouncing certain words.  Physical examination revealed a anteriorly high arched palate.  There was no evidence of significant tissue loss.  Dentiture present was O.K. and the anterior alveolar ridge was within normal limits.  The examiner found that there was no evidence of abnormal palate tissue.  He was diagnosed with high arched palate.  

A February 2005 letter from Dr. D.R.J. states that, due to having extensive oral surgery on his upper palate in 1961, the Veteran has experienced extreme oral palate damage due to serious oral infection.  He further stated that the Veteran had a speech impediment that has prevented him from working as a speech instructor.  

In January 2008, the Veteran testified at a Travel Board hearing in front of the undersigned.  He testified that he had a sudden onset of bleeding from the mouth which lead to the surgery to remove part of the tissue on his palate.  He further testified he had an infection at the time of the surgery in service which required scraping the bone in his jaw.  He lost no teeth.  He denied any pain in the area.  

The Veteran was afforded another VA examination in August 2008.  The examiner noted she had reviewed the medical treatment records.  It was noted the Veteran reported noticing having a problem speaking in 1980 which he related to the surgery in service.  After a physical examination, the examiner provided a diagnosis of slight-very mild articulation disorder characterized by slight-mild and inconsistently distorted sibilant production.  Speech volume is reduced, and speech naturalness was slight-very mildly reduced.  The examiner noted the findings of an oral examination by a VA oral surgeon which included no neck or facial swelling; negative for temporomandibular disorder; generalized mild gingival recession; partial edentulous; partial maxillary denture held with denture adhesive; class II occlusion with mandibular incisors malpositioned; average oral hygiene; hard palate without palpable defects; intraoral CA screening with negative findings; palatal soft tissue - firm/keratinized/non-edematous/non-erythematous/non-tender; and, x-rays showing generalized moderate horizontal bone loss with radiographic calculus and extensive restorations.  The assessment noted by the oral surgeon was: partially edentulous; negative hard or soft tissue defect at the hard palate; generalized periodontitis; and generalized mild gingival recession.  

After a review of the claim file and an examination of the Veteran, the examiner opined that the pericoronal flap appears to correspond with surgery involving the lower molar tooth, and as such, is not related to the Veteran's diagnosis of palatal papillomatosis.  She noted the VA oral surgeon's examination which noted that the Veteran had a hard palate without palpable defects "abd" palatal soft tissue was firm, keratinized, non-edomatous, on-erythematous and non tender; and, that there was no hard or soft tissue defect noted at the hard palate.  She further noted that a high vaulted palate was noted during oral examination by Speech Pathology.  She noted, however, that this appeared to be a pre-existing congenital condition and not one known to correlate with distorted sibilant production.  She further noted that the Veteran's pre-existing dental overbite may certainly play a role in his slight-mildly distorted sibilant production.  She finally noted that the Veteran was not aware of his speech deficit until 19 years after the surgery and it is possible that onset of the speech deficit predated the surgery and the military.  She summed up her opinion stating that the Veteran's slight-very mild speech deficit is not likely caused by or the result of pericoronal flap or other dental surgery for palatal papillomatosis.  

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the most persuasive medical opinion evidence on the question of whether there exists a medical relationship between a current speech defect and the surgery for removal of the pericoronal flap in service is against the Veteran's claim.  

In this case, the record contains conflicting medical opinions on the question of the etiology of the Veteran's current speech defect.  

It is the Board's duty to assess the credibility and probative value of evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Moreover, providing that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The favorable evidence of record includes a February 2005 private medical opinion and the Veteran's assertions.  Regarding Dr. J's February 2005 opinion, the Board notes that it is not apparent to the Board what Dr. J's qualifications are.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicators.  See Guerrieri, at 470-71.

Significantly, Dr. J. does not state what his medical specialty is in the body of the letter or in the letterhead of the letter provided.  He does not state if he has been treating the Veteran, if he reviewed service treatment records or even if he examined the Veteran at any point prior to providing the opinion.  Records of treatment were not released.  Therefore, there is no way for the Board to assess Dr. J.'s level of expertise in the matter at hand.  Finally, the Board notes that Dr. J. mentions a serious oral infection as the basis for he extreme oral palate damage.  However, service treatment records show the Veteran recovered from the surgery well and no infection was noted at the time.  Therefore, the Board finds that the opinion is based on an inaccurate factual premise.  A medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Additionally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Based on the above, the Board affords little probative weight to the February 2005 private medical opinion.  

By contrast, the Board accords great probative value to the August 2008 examiner's comments and opinion, based as they were on a thorough review of the Veteran's claims file, to include a review of the Veteran's medical and pertinent aspects of his documented medical history, as well as the Veteran's assertions, and the findings of a VA oral surgeon's examination.  Importantly, the VA examiner provided a rationale for her opinions specific to the facts of the Veteran's case.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  See Guerrieri at 470- 471 (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Thus, considering the evidence of record, the Board finds that the most probative medical opinion evidence on the medical nexus question weighs against the claim for service connection for residuals of surgery for removal of a pericoronal flap. 

In addition to the above, the Board has also considered the Veteran's and his representative's statements in support of his claim.  However, there is no indication that the Veteran or his representative possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, his statements regarding the claimed speech disorder and its etiology are insufficient to establish a nexus to service.  The Board notes that under certain circumstances lay statements may, however, serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the Board finds no basis for concluding that a lay person would be capable of establishing the etiology of a speech disorder.  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the claim for service connection for residuals of surgery for removal of a pericoronal flap must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as the probative evidence does not support the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for residuals of surgery for removal of a pericoronal flap is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


